                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

LARRY AYERS WILKE,                         )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   CASE NO. 2:19-cv-426-ALB-WC
                                           )
TALLAHASSEE MEMORIAL                       )
HOSPITAL BHC, et al.,                      )
                                           )
             Defendants.                   )
                                           )
                                           )

                                     ORDER

      This matter comes before the Court on the Magistrate Judge’s

recommendation that the case be DISMISSED without prejudice for Plaintiff’s

failure to file the requisite fees or provide the Court with a motion for leave to

proceed in forma pauperis in compliance with the order of this Court. Plaintiff filed

an objection to the Recommendation of the Magistrate Judge (Doc. 7) alleging that

the Recommendation would work manifest injustice. Plaintiff directed the Court to

examine his other filings as well as the works of William Shakespeare and Albert

Einstein to determine why he cannot pay the requisite filing fees. The Court finds

that none of these submissions adequately address Plaintiff’s failure to pay the

required fees. Upon an independent and de novo review of the record, it is

ORDERED that:
1. Plaintiff’s objection (Doc. 7) is overruled.

2. The United States Magistrate Judge’s recommendation (Doc. 5) is adopted.

3. The case is DISMISSED without prejudice.

A final judgment will be entered separately.

DONE and ORDERED this 30th day of October 2019.



                                      /s/ Andrew L. Brasher
                                 ANDREW L. BRASHER
                                 UNITED STATES DISTRICT JUDGE




                                    2
